DETAILED ACTION

Response to Amendment

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Amendments and response received 08/05/2021 have been entered. Claims 17-24, 26-28, 30-34, 37-41, 44 and 45 are currently pending in this application. Claims 1-16 and 42-43 have been canceled. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 17-24, 26-28, 30-34, 37-41, 44 and 45 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a method including the steps of a) storing remote server data in the remote server or in a data store local to the remote server, the remote server data containing information relating to one or more products stored in the vending machine for dispensing, b) transmitting the remote server data from the remote server to the vending machine, c) in response to a vending transaction, the vending machine retrieving the remote server data, either from the remote server or from a data store local to the vending machine; and d) before the container is filled with product in the vending machine, the printing apparatus printing the indicia based at least in part on the remote server data a printing system. Further, a vending machine including a printer contained in the vending machine, wherein the printer is operative to print onto a container or onto a label to be affixed to the container in the vending machine information or other indicia based at least in part on remote server data, a shuttle for positioning the container at a printer station in the vending machine, wherein the container comprises a bag, and wherein the printer station comprises a surface against which the bag is positioned for the application of the information relating to one or more products stored in the vending machine for dispensing, or other indicia.
In addition, the examiner failed to find a method and apparatus comprising a printing system for a vending machine including a communications module associated with the vending machine, a remote server, wherein the remote server is operative to transmit remote server data to the communications module for printing onto a container and a printer contained in the vending machine, wherein the printer comprises a print head including a plurality of ink cartridges that are simultaneously operable and wherein prior to dispensing of the container from the vending machine, the printer is operative to print onto the container or onto a label to be affixed to the container in the vending machine, information or other indicia based at least in part on the remote server data.
The closest prior art, Ken Rosenblum (US 20030088332 A1), teaches a printer contained in a vending machine operative to print onto a container prior to dispense of the container. However, Rosenblum fails to teach storing remote server data in the remote server or in a data store local to the remote server, the remote server data containing information relating to one or more products stored in the vending machine for dispensing, transmitting the remote server data from the remote server to the vending machine, in response to a vending transaction, the vending machine retrieving the remote server data, either from the remote server or from a data store local to the vending machine; and before the container is filled with product in the vending machine, the printing apparatus printing the indicia based at least in part on the remote server data
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           

August 14, 2021